FILED
                              NOT FOR PUBLICATION                            DEC 07 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 HUSSEIN ABUSHINDI,                               No. 06-70864

               Petitioner,                        Agency No. A029-228-877

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Hussein Abushindi, a native and citizen of Jordan, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

LA/Research
immigration judge’s decision denying his application for adjustment of status. Our

jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for review.

       We lack jurisdiction to review Abushindi’s contention that the BIA acted

ultra vires in its July 16, 2003 order because Abushindi failed to raise that issue

before the BIA in his appeal of right and thereby failed to exhaust his

administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004); see also Agyeman v. INS, 296 F.3d 871, 877 (9th Cir. 2002) (“[W]e may not

entertain due process claims based on correctable procedural errors unless the alien

raised them below.”).

       PETITION FOR REVIEW DISMISSED.




LA/Research                                2                                    06-70864